Citation Nr: 1720769	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-09 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a migraine headache disability, to include as due to exposure to environmental hazards while serving in the Gulf War.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992, including service in the Southwest Asia theater of operations in support of Operation Desert Shield and Operation Desert Storm from August 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2014, the Veteran testified at a Travel Board hearing before the undersigned at the Huntington RO.  A transcript of that hearing is of record.

In a July 2016 decision, the Board denied service connection for undiagnosed illness involving a skin rash and undiagnosed illness manifested by tingling of the fingers and ordered a remand for further development for the issue of service connection for a migraine headache disability.  Such development has been completed and this matter is returned to the Board for further consideration.  


FINDING OF FACT

The Veteran's migraine headache disability did not originate in service, was not manifest within one year of discharge from service, and is not otherwise etiologically related to service or a service-connected disability.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a migraine headache disability, to include as due to exposure to environmental hazards while serving in the Gulf War have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.10, 3.317 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated April 2011.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The evidence of record includes VA medical records and statements from the Veteran.  The November 2012, May 2015, and December 2016 VA examination reports, including a January 2017 addendum, reflect that the examiners reviewed the Veteran's pertinent medical history, documented his current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a July 2016 decision, the Board remanded the claim for additional development.  Pursuant to the Board's remand, the AOJ provided the Veteran with a new VA examination, obtained any outstanding medical records and included them in the record, and issued a supplemental statement of the case (SSOC).  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record.

The Board notes that the Veteran has not identified any additional existing evidence that is necessary for a fair adjudication of the claim decided herein that has not yet been obtained.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection

A.  Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may also be granted for chronic disabilities, such as organic diseases of the neurologic system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. §  3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for migraine headaches if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Board also observes that under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War. For disability due to undiagnosed illness and medically unexplained chronic multi- symptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 U.S.C.A § 1117(g) .

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such the Board will address the Veteran's claim for a migraine headache disability on both direct and secondary bases.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).

B.  Factual Background and Analysis

The Veteran contends his migraine headache disability is related to service.  Specifically, the Veteran asserts that his migraine headache disability resulted from exposure to environmental hazards while serving in the Persian Gulf War.

A review of the Veteran's service personnel records shows that he served in the Southwest Asia Theater of operations during the Persian Gulf War.  Thus, he is considered a Persian Gulf Veteran.  38 C.F.R. § 3.317(a)(1)(i) (2016).

The Veteran's service treatment records (STRs) are silent for any complaints, treatment, or diagnosis of headaches or migraines.  The Veteran's August 1987 enlistment examination noted the Veteran was in excellent health.  The Veteran indicated a previous head injury, and a scalp laceration was noted.  A May 1991 note in the Veteran's STRs stated the Veteran participated in Operation Desert Storm and that from February 25-26, 1991, the Veteran was in or adjacent to the Barqan Field in Kuwait and was exposed to smoke from oil fires often covering the area occupied by the Veteran.  The Veteran indicated during his May 1992 separation examination that he was in "good health" and "not taking any medications."  

Subsequent to service, within one year of separation, the Veteran's post-treatment records were negative for signs and symptoms related to headaches or migraines.
The first report of headache symptoms after separation from service occurred during an April 2006 primary care examination.  The Veteran complained of headaches due to sinus congestion.  He indicated that these headaches were at a pain level of 2 out of 10 and that he experienced relief when he took Aleve and aspirin.  The Veteran also disclosed that he consumed six to eight 20-ounce bottles of Mountain Dew per day.  Subsequent VA and private treatment records document diagnosis and treatment for chronic headaches and migraines.

Private treatment records from September 2008 show the Veteran was seen at the hospital for chronic headaches and blurred vision.  An MRI was performed showing no evidence of recent infarct and that there was right greater than left maxillary sinus inflammatory change.

At a December 2008 VA neurology consultation, the Veteran complained of chronic headaches that occurred at least four days a week.  These headaches were usually associated with photophobia, phonophobia, and nausea.  The Veteran stated that once or twice a month, he would experience severe headaches rendering him unable to leave his bed.  He stated that his headaches began five years prior that consultation, in approximately 2003.  The Veteran stated he had a family history of migraines and that he treated his headaches with Excedrin.  He disclosed that he consumed three large cups of coffee and five to six cans of Mountain Dew each day.  A brain MRI was ordered for further evaluation, which was unremarkable.

The Veteran was afforded a VA examination in November 2012, where he stated that his headaches began in 1993 or 1994 and progressed to migraines in 1999 or 2000.  He stated he experienced headaches a few times a week, lasting two to three hours.  He treated pain and pressure from the headaches by taking over-the-counter medication.  The Veteran stated he experienced migraines once or twice a month, with symptoms of nausea, vomiting, and sensitivity to light and noise.  He stated these migraines lasted from four hours to all day.  The VA examiner diagnosed the Veteran with chronic headaches, however, the examiner was unable to provide an opinion as to whether the Veteran's headache disability was related to service because she believed "the private sector medical records [were] incomplete."

During his January 2014 hearing, the Veteran testified that he was exposed to smoke from oil wells during his time in Kuwait during the Gulf War.  He testified that began experiencing chronic headaches around 1992 or 1993.  He stated that he did not seek treatment at a VA medical center (VAMC) for several years after his headaches began, as he does not like doctors.  He stated that he treats his headaches with over-the-counter medication such as Aleve, naproxen, and Tylenol.  He testified that he gets migraine headaches about four to five times a year and that his symptoms include sensitivity to light, sound, and smell, and vomiting.  When he begins experiencing migraine symptoms, the Veteran takes four Ibuprofen, four to five Tylenol, and two Aleve at the same time to prevent the headache from developing into a migraine.  

A headache and migraine Disability Benefits Questionnaire (DBQ) was completed by a private physician, Dr. J. D., in March 2014.  Dr. J. D. diagnosed the Veteran with migraines including migraine variants.  Dr. J. D. noted the Veteran's symptoms included nausea, vomiting, and sensitivity to light and sound, as well as a family history of migraines.  The Veteran reported his headache pain lasted less than one day.  He reported prostrating migraine attacks, with no frequency indicated, as well as prostrating attacks of non-headache pain occurring more frequently than once per month.  Dr. J. D. opined that, "[i]t appears that this Veteran may have migraine headaches due to a positive family history of them."  The physician also opined that, "the Veteran's chronic migraine headaches are a result of the known and unknown environmental exposures that he encountered in the Gulf War 1."  No further rationale was provided for either opinion.

Pursuant to the March 2015 Board remand, the Veteran underwent another VA examination in May 2015.  The Veteran reported experiencing headaches in the 1990's since separation from service, and that his migraines began between 1999 and 2003.  His headache symptoms included pain on both sides of his head, lasting less than one day, as well as nausea, vomiting, changes in vision, and sensitivity to light and sound.  The Veteran stated he experienced prostrating migraine attacks and took prescription and over-the-counter medication for his migraine headaches in the past, but that he was not taking medication at the time of the examination.  The VA examiner opined that it was "less likely than not" that the Veteran's migraine headaches were related to his military service to include any exposure to environmental hazards while serving in the Gulf War, as the Veteran's STRs were silent for headache pain, including his May 1992 separation examination.

In a June 2015 post-traumatic stress disorder (PTSD) DBQ, it was noted that the Veteran consumed 60-ounces of Mountain Dew and 40-ounces of coffee per day.  The Veteran indicated that he cut back on caffeine but if he did not drink caffeine, he experienced headaches. 

Pursuant to the July 2016 Board remand, the Veteran underwent an additional VA examination in December 2016.  The Veteran reported that his headaches began six to seven years prior to that examination, approximately 1999 or 2000.  The Veteran's headaches occurred a few times a week and were treated with Ibuprofen, while his migraines occurred every two to three months, where he experienced photophobia with noise sensitivity, nausea, and vomiting.  The examiner noted the Veteran's treatment plan did not include taking medication for his diagnosed migraine headaches.

The Veteran disclosed that his caffeine intake included two 20-ounce Mountain Dews, two 20-ounce cups of coffee, and four to five 19-ounce iced teas per day.  He also disclosed that he was involved in a motor vehicle accident as a child where he experienced a head injury and required a piece of metal to be surgically removed from his upper left skull.  

The examiner diagnosed the Veteran with migraine headaches including migraine variants.  She opined that Veteran's migraine headache disability was "less likely than not" incurred or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the etiology of the Veteran's migraine headache disability was multifactorial and that there was less than 50 percent probability that these migraine headaches were related to a specific exposure event in Southwest Asia.  The examiner stated that that Veteran's STRs noted exposure to smoke from oil fires during the Gulf War, but that headaches were not among the list of common health effects experienced from exposure to oil fires.  According to the U.S. Department of Veterans Affairs Public Health announcement, "Particles from oil well fires may cause skin irritation; runny nose; cough; shortness of breath; eye, nose, throat irritation; and aggravation of sinus and asthma conditions.  Most of the irritation is temporary and resolves once the exposure is gone."  The examiner also noted the Veteran's motor vehicle accident injury from when he was younger and an April 2015 VA treatment record from the Veteran's psychiatrist who stated his migraines were "most likely" post-concussive syndrome from the Veteran's severe head injury resulting from the motor vehicle accident.  The examiner also noted the Veteran's April 2006 VAMC treatment record where the Veteran indicated his headaches were related to sinus congestion.

In a January 2017 addendum to the December 2016 DBQ, the VA examiner addressed the Veteran's motor vehicle accident from when he was a child in relation to his current migraine headache disability, as well as whether the Veteran's migraine headache disability was caused or aggravated by his service-connected major depressive disorder.  The examiner was unable to provide an opinion without resorting to mere speculation regarding whether the Veteran's migraine headache disability was due to the Veteran's scalp laceration incurred as a result of the motor vehicle accident when he was younger.  The examiner reasoned that the etiology of the Veteran's migraine headache disability was multifactorial.  The examiner could not provide an opinion without resorting to speculation regarding whether or not the Veteran's migraine headache disability was at least as likely as not caused by or materially worsened by his service-connected major depressive disorder.  The examiner reasoned that while mental distress may result in headaches, the etiology of the Veteran's migraine headache disability was multifactorial, to include the head injury sustained by the Veteran from a motor vehicle accident as a child, likely leading to post-concussive syndrome, as noted by his psychiatrist in April 2015, as well as well as reported neck pain that occurred with the Veteran's migraine headaches.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's migraine headache disability is not related to his service and was not caused or aggravated by his service-connected major depressive disorder.  As a result, service connection is not established.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Here, there is a present disability, as the Veteran was diagnosed with chronic headaches and migraines with migraine variants during his November 2012, May 2015, and December 2016 VA examinations.  Therefore, there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

The Board notes that the Veteran's STRs contain no complaints, diagnosis, or treatment of headaches or migraines.  Further, the Veteran's entrance and separation examinations stated the Veteran was in "excellent" and "good" health.  The first objective evidence of a headache or migraine disability is the April 2006 VA treatment record noting the Veteran's complaints of headaches due to sinus congestion.  Thus, there is a fourteen year gap between the Veteran's separation from service and the first evidence of a headache disability.  This period without treatment for a headache disability is evidence that there has not been a continuity of symptoms, and it weighs heavily against the claim on a direct basis.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology. 

Significantly, the Board finds the December 2016 VA examination to be the most probative evidence of record.  The examiner diagnosed the Veteran with migraine headaches including migraine variants.  In addition, based on the review of medical evidence, the examiner opined that it was "less likely than not" that the Veteran's migraine headache disability was incurred in or caused by an in-service injury, event or illness.  The examiner reasoned that according to medical evidence, exposure to particles from oil well fires caused certain symptoms that were temporary and usually resolved once the exposure was gone, and that headaches were not among those symptoms identified.  Further, the examiner reasoned that the etiology of the Veteran's migraine headache disability was multifactorial, including a head injury incurred during a motor vehicle accident when the Veteran was younger, resulting in possible post-concussive syndrome, sinus congestion, as well as a history of reported chronic neck pain occurring  simultaneously with his migraines.  Based on the record, the examiner found that the weight of the medical evidence was against a nexus between the Veteran's current migraine headache disability and service.  

The Board acknowledges the positive nexus opinion offered by Dr. J. D. in March 2014.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective, supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Despite the March 2014 positive opinion provided by Dr. J. D., the Board finds that this opinion is merely conclusory in nature, without factual and medical rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  

In contrast, the December 2016 VA examination report includes the most thorough and factually supported opinions of record, given that they are consistent with other evidence of record and included review of the claims file.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.  Id.  Therefore, the December 2016 VA examination report holds the most probative weight.   

The Board recognizes the Veteran's statements linking his migraine headache disability to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  The Board, however, finds the Veteran's lay statements to have limited credibility because his lay statements are inconsistent with each other.  As discussed above, the Veteran's December 2008 treatment record shows the Veteran reported his headaches began in 2003.  During his November 2012 VA examination, he reported his headaches began in 1993 or 1994.  During his January 2014 hearing, he reported his headaches began in 1992 or 1993.  During his May 2015 VA examination, he reported his headaches began in the 1990's after separation from service in 1992 and that his migraines began between 1999 and 2003.  Lastly, during his December 2016 VA examination, the Veteran reported his headaches began in 1999 or 2000.  For these reasons, the Board finds that the Veteran's lay statements as to chronic and continuous migraine headache symptoms since service separation to have limited credibility and are undermined and outweighed by the medical evidence of record.  As such the Board finds that direct service connection, to include presumptive service connection under the provisions of 38 C.F.R. § 3.303(b), is not warranted.

Additionally, the Board finds that service connection is not warranted for a migraine headache disability due to an undiagnosed illness or a medically unexplained multi-symptom illness as a result of service in the Southwest Asia theater during the Persian Gulf War because the Veteran's symptoms have been attributed to a known clinical diagnosis, specifically, chronic headaches and migraines including migraine variants.  38 C.F.R. § 3.317(a).  

The Board further notes that the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and severity of the Veteran's migraine headache disability and his service-connected major depressive disorder.  The January 2017 addendum to the December 2016 VA examination noted that an opinion regarding whether or not the Veteran's migraine headache disability was caused by or aggravated by his service-connected major depressive disorder could not be provided without resorting to mere speculation because the Veteran's migraine headache disability was multifactorial.  The examiner reasoned that while mental distress may result in headaches, the Veteran's motor vehicle accident as a child, noted by his psychiatrist in and April 2015 VA treatment record as likely leading to post-concussive syndrome, as well as reported neck pain that occurred with the Veteran's migraine headaches, were all etiologically related to the Veteran's migraine headache disability.  Therefore, the Board concludes that while the examiner could not provide an opinion without speculation, an opinion was provided that attributed any aggravation of the Veteran's migraine headache disorder to a multitude of factors, with the greatest attention to the Veteran's head injury incurred during a motor vehicle accident as a child.  A migraine headache disability is not a disorder that is readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Even assuming a migraine headache disorder is amenable to lay opinion, the probative value of such an opinion in this case is outweighed by that of the medical opinions, which were offered by individuals who clearly do have substantially more education, experience and training in diagnosing and determining the etiology of medical disorders such as headaches.  Accordingly, absent competent medical evidence linking a migraine headache disability to a depressed mood disorder disability, the criteria for service connection on a secondary basis have not been met.

Taking into account all the relevant evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a migraine headache disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a migraine headache disability, to include as due to exposure to environmental hazards while serving in the Gulf War is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


